Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered October 30, 1991, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 17 years to life and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s claim that his conviction should be reversed and the indictment dismissed because the prosecutor improperly elicited testimony of uncharged crimes before the Grand Jury is unpreserved as a matter of law for failure to make a pretrial motion to dismiss the indictment within 45 days after the arraignment (CPL 255.10 [1] [a]; 255.20 [1]). In any event, the claim is without merit since the testimony elicited from the eyewitness to the murder was probative of defendant’s motive for the killing (CPL 190.30 [1]; People v Alvino, 71 NY2d 233, 241-242).
We have considered defendant’s other claims and find they do not warrant any modification of the judgment. Concur— Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.